t c memo united_states tax_court michael h dudek and brenda m dudek petitioners v commissioner of internal revenue respondent docket no filed date michael h dudek and brenda m dudek pro_se carrie l kleinjan and emerald g smith for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether the payment received by petitioners pursuant to an oil_and_gas lease agreement is taxable as ordinary_income or as a capital_gain whether petitioners are entitled to a depletion deduction and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in pennsylvania michael h dudek petitioner is a certified_public_accountant licensed in pennsylvania and an attorney licensed to practice law in pennsylvania on date petitioners purchased acres in pennsylvania for dollar_figure this property was subject_to an oil_and_gas lease with the ohio lease development co which expired on or about date on date petitioners purchased acres in pennsylvania for dollar_figure this property was also subject_to an oil_and_gas lease with the ohio lease development co which expired on or about date on date petitioners unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure purchased acres in pennsylvania for dollar_figure in total petitioners own approximately acres in pennsylvania on date petitioners entered into an oil_and_gas lease agreement agreement with eog resources inc eog in connection with petitioners’ acres in pennsylvania property under the terms of the agreement eog can develop the property and drill for extract and sell any gas and oil discovered on the property eog bears the entire cost of exploration development and operation of the property with respect to the production of oil_and_gas under the terms of the agreement petitioners are entitled to a royalty payment equal to of the net profits of any oil_and_gas extracted from the property the primary term of the agreement is five years the term of the agreement is automatically extended as long thereafter as either oil or gas is being produced from the property the term of the agreement will also be extended if eog shuts in any of the wells if any well is shut in eog must pay petitioners dollar_figure per acre per year paragraph of the agreement provides that the term may be extended for an additional five years to exercise the option for the five-year a shut-in is the temporary closure of a producing well for repair cleaning out building up reservoir pressure or a lack of a market see howard r williams charles j meyers manual of oil_and_gas term sec_1058 12th ed extension eog would be required to pay petitioners an extension payment of dollar_figure per acre covered by the extended term in t s calkins associates calkins on behalf of eog tendered to petitioners a payment of dollar_figure to induce them to enter into the agreement the payment was not dependent on any extraction or production of oil or gas calkins transmitted a form 1099-misc miscellaneous income to respondent which reported that calkins had paid petitioners dollar_figure in petitioners reported the dollar_figure payment as a long-term_capital_gain on their federal_income_tax return on date respondent issued to petitioners a notice_of_deficiency for petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 whether the dollar_figure payment is ordinary_income or capital_gain petitioners argue that the dollar_figure payment hereinafter bonus payment they received as an inducement to enter into the agreement should be taxed as a long-term_capital_gain respondent argues that the bonus payment constitutes ordinary_income the supreme court has held that the receipt of a bonus payment by a lessor pursuant to an oil_and_gas lease is taxable as ordinary_income not as gain from the sale of capital assets 287_us_103 to avoid ordinary_income treatment for the bonus payment petitioners argue that the agreement was not a lease but was in substance a sale of their rights to any oil_and_gas on the property we must determine if the agreement was a lease where the owner of the land retains an economic_interest in the deposits the transaction is regarded as a lease and the proceeds are taxable as ordinary_income 305_f2d_686 3d cir aff’g tcmemo_1961_85 see also 497_f2d_348 4th cir a lessor has an economic_interest if by virtue of the leasing transaction a bonus in the oil_and_gas industry is defined as a payment that is made in addition to royalties and rent as an incentive for a lessor to sign an oil-and-gas lease black’s law dictionary 9th ed he has retained a right to share in the oil produced 287_us_551 retention of an economic_interest does not turn on the draftsmanship of the contract but instead on the economic realities of the transaction see 87_tc_305 under the agreement petitioners are entitled to royalty payments equal to of the net profits of any oil or gas extracted from the property petitioners’ royalty interest retains for them the right to share in the proceeds of any oil or gas extracted from the property the principle is well settled that the holder of a royalty interest in natural_resources possesses an economic_interest in the minerals in place 21_tc_79 aff’d 229_f2d_313 9th cir see also palmer u s pincite petitioners’ royalty interest constitutes an economic_interest because it bestows on them the right to share in the proceeds of any oil_and_gas extracted from the property as a result the transaction is regarded as a lease furthermore we note that the agreement does not reflect the economic realities of a sale a sale would be evidenced by an exchange of a determinable quantity of oil_and_gas for a determinable price the agreement does not speak to the quantity of oil and a royalty interest is a right to receive a specified percentage of all oil_and_gas produced during the lease 497_f2d_348 n 4th cir gas to be transferred to the lessee instead the agreement provides that the lessee eog may extract oil_and_gas for a period of time in exchange for royalty payments based on the oil_and_gas that is actually extracted during the term of the agreement an agreement that provides the transferor with a bonus payment and royalty payments for the minerals extracted is properly classified as a lease not a sale see laudenslager v commissioner f 2d pincite a transaction is not considered a sale where for example the transferor reserves a royalty of a percentage of the minerals to be produced or where in addition to reserving a royalty he receives a cash bonus payment as a result we find that the agreement petitioners and eog entered into is properly classified as a lease accordingly we hold that the dollar_figure bonus payment is taxable as ordinary_income not capital_gain depletion deduction in the petition petitioners argue that if the court determines the dollar_figure bonus payment is taxable as ordinary_income then the court should hold that they are entitled to a percentage_depletion deduction of dollar_figure respondent argues that petitioners are not entitled to a deduction for percentage_depletion or for cost_depletion sec_611 provides that under the regulations prescribed by the secretary a reasonable allowance for depletion is to be allowed in computing the taxable_income derived from oil_and_gas wells ordinary_income from an oil_and_gas well may be eligible for cost_depletion under sec_612 or percentage_depletion under sec_613a sec_613a provides that percentage_depletion for income from oil_and_gas wells does not apply to any lease bonus advance royalty or other amount payable without regard to production from property see also sec_1_613a-3 income_tax regs the dollar_figure bonus payment paid to petitioners was to induce them to enter into the agreement it did not relate to any extraction or production of oil_and_gas as a result the dollar_figure payment is not eligible for percentage_depletion bonus payments are eligible for cost_depletion see sec_1_612-3 income_tax regs the amount of the cost_depletion is calculated from the taxpayer’s basis for depletion the amount of the bonus payment and the royalties the taxpayer expects to receive see id petitioners did not provide any evidence as to the amount of royalties they expect to receive as a result it is not possible for the court to calculate the amount of petitioners’ cost_depletion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed rule a 503_us_79 292_us_435 petitioners have failed to meet this burden accordingly we hold that petitioners are not entitled to a deduction for cost_depletion accuracy-related_penalty respondent determined that petitioners were liable for a sec_6662 accuracy-related_penalty of dollar_figure for the taxable_year sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia a substantial_understatement_of_income_tax sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayers including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 on their joint federal_income_tax return petitioners reported tax of dollar_figure petitioners’ deficiency in income_tax for the taxable_year is dollar_figure thus the understatement of income_tax exceeds the greater of of the tax required to be shown on petitioners’ return dollar_figure tax reported on the return dollar_figure deficiency dollar_figure of dollar_figure dollar_figure or dollar_figure therefore petitioners’ understatement is substantial consequently we conclude that respondent has met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite petitioners have failed to prove that the penalty is inappropriate because of reasonable_cause accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for their underpayment_of_tax for the tax_year in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
